*963On the Court’s own motion, appeal, insofar as taken from the September 2014 Appellate Division judgment, dismissed, without costs, upon the ground that it is untimely (see CPLR 5513 [a]); appeal, insofar as taken from the October 2014 and December 2014 Appellate Division orders denying the motions for costs and disbursements and for reconsideration, dismissed, without costs, upon the ground that such orders do not finally determine the proceeding within the meaning of the Constitution. Motion, insofar as it seeks leave to appeal from the September 2014 Appellate Division judgment, dismissed upon the ground that it is untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from the October 2014 and December 2014 Appellate Division orders denying the motions for costs and disbursements and for reconsideration, dismissed upon the ground that such orders do not finally determine the proceeding within the meaning of the Constitution.